                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ERNEST LAWRENCE,               :
                               :
          Petitioner,          :    Civ. No. 17-2458 (NLH)
                               :
     v.                        :    OPINION
                               :
THE ATTORNEY GENERAL FOR THE :
STATE OF NEW JERSEY,           :
ADMINISTRATOR OF NEW JERSEY    :
STATE PRISON,                  :
                               :
          Respondents.         :
______________________________:

APPEARANCES:
Ernest Lawrence, No. 502721D
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

Sarah Diane Brigham
Office of the Attorney General
Division of Criminal Justice
25 Market Street, 5th Floor West Wing
PO Box 086
Trenton, NJ 08625
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Ernest Lawrence (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).   ECF No. 1.

Respondents Steven Johnson and the Attorney General for the

State of New Jersey (“Respondents”) filed an Answer to the
Petition (the “Answer”).    ECF No. 5.   For the following reasons,

the Court will deny the Petition and a certificate of

appealability shall not issue.

  I.     BACKGROUND

       In its opinion on direct appeal, the Superior Court of New

Jersey, Appellate Division, provided the following summary of

the factual background of Petitioner’s case:

            The State's trial evidence established that
            early on the morning of January 8, 2008, in
            the basement of a Camden row home where
            defendant   lived   with   nineteen-year   old
            Jennifer Lane and their two small children, he
            stabbed Lane seventeen times with a paring
            knife. Lane staggered upstairs to the first
            floor where she collapsed and died. Defendant
            hurried upstairs and exited the row home,
            dropping the paring knife by the front door as
            he left. The police found defendant a short
            distance away, suffering from five stab wounds
            to his chest. At the time, the police did not
            know his wounds were self-inflicted.

            Defendant was admitted to Cooper Hospital
            where he underwent surgery for a collapsed
            lung. The next day, Camden County Prosecutor's
            Investigator John Greer and Camden City
            Detective Isidoro Reyes questioned defendant
            at the hospital. When the officers first began
            to question defendant, they did not inform him
            of his Miranda rights, but after he told them
            that Lane had stabbed him and he had stabbed
            Lane, they informed him of his rights, which
            he waived. Defendant told Investigator Greer
            that he and Lane stabbed each other during an
            argument, but he did not know who stabbed the
            other first. Denying that he would ever cut
            himself, defendant told Investigator Greer
            that all of his wounds had been inflicted by
            Lane. Defendant also said that after he got
            hit a couple of times, he “pulled” the knife

                                  2
and began swinging at her. After stabbing
Lane, defendant left the row home to calm
down. Unaware of the extent of his wounds, he
intended to return, but he passed out.

Later the same day, Investigator Greer
returned to the hospital to photograph
defendant's   hands  because   defendant  had
claimed he and Lane were stabbing each other,
but he had no defensive wounds on his hands.
Defendant consented, and Investigator Greer
photographed his hands.

The police did not charge defendant with
Lane's murder until January 22, 2008. They
were unable to apprehend him for two days. On
January 24, 2008, at five o'clock in the
morning, defendant purchased a round-trip
ticket for a flight from Atlantic City to
Kingston, Jamaica with a stop in Florida.
Florida authorities arrested defendant when
his plane landed in Fort Lauderdale. The next
day, Investigator Greer and Detective Reyes
travelled to Florida and questioned defendant
a second time. Defendant told Investigator
Greer that throughout the day and night
leading up to the homicide, Lane “kept leaving
every minute with a friend of hers” who
defendant characterized as her “Ex.” When Lane
returned after one visit with her friend,
defendant argued with her about taking care of
the children, who were hungry. According to
defendant, the argument escalated and “we
[got] stabbed.” Defendant said, “I got
stabbed, she got stabbed and that's all I can
remember from there.”

Defendant blamed Naquia Rollins, a friend with
whom   Lane   previously   had   an   intimate
relationship,   for   repeatedly   interfering
with, and jeopardizing, his relationship with
Lane. Nevertheless, defendant did not believe
Lane had resumed her affair with Rollins.
Defendant eventually admitted that he stabbed
Lane and then stabbed himself.



                      3
According to Rollins and the first and second
floor residents of the row home where
defendant lived, defendant had previously
threatened Lane. Rollins testified about the
threat defendant made the afternoon before he
stabbed Lane. On the day before Lane's death,
Rollins visited Lane for about twenty minutes
early in the day, then returned later and
drove Lane to a grocery store to get some milk.
When they returned to the row home, defendant
walked up to the van Rollins was driving and
accused Rollins of lying to him on a previous
occasion. According to Rollins, defendant said
“he didn't like what was going on and that he
would make sure that I never see her again and
there was nothing nobody can do about it.”

Rollins and Lane drove away in the van,
watched television at Lane's aunt's house,
then   returned  to   Lane's   row  home   at
approximately 9:45 p.m. While they talked
inside the van, defendant came out of the row
home, unbuckled Lane's seatbelt, and “grabbed
her out of the car.” Rollins drove away. That
was the last time Rollins saw Lane alive.

James Glover, who lived on the second floor of
the row home, was sitting on the front porch
when defendant returned from work. Later that
evening, a white van “pulled up” with Lane in
the passenger seat. Defendant emerged from the
row home, walked to the white van, said
something to Lane, then returned to the porch.
He said to Glover, “I'm gonna kill that girl.”
He then waited about two minutes, and went
into the house.

Kimell Young, who owned the row home and lived
on the first floor, talked to defendant while
he was sitting on the front steps of the home
the day before Lane's death. Lane was getting
into Rollins' white van, and defendant was
angry. Defendant told Young, “if [I] can't
have her, nobody is gonna have her. I hate
that bitch.” Young also testified that on a
previous occasion defendant said the only way


                      4
Lane would listen to him was if he shook her
up, meaning that he had to push her around.

Defendant called one witness at trial, his
sister. She testified that when defendant was
discharged from the hospital he was so
physically debilitated and mentally depressed
that she could not care for him, so she
suggested he return to their family in Jamaica
where he could be properly cared for during
his recuperation.

A Camden County grand jury charged defendant
in an indictment with first-degree murder,
N.J.S.A. 2C:11–3(a)(1) and (2) (count one);
third-degree possession of a weapon for an
unlawful purpose, N.J.S.A. 2C:39–4(d) (count
two); fourth-degree unlawful possession of a
weapon, N.J.S.A. 2C:39–5(d) (count three); and
fourth-degree   hindering    apprehension   or
prosecution, N.J.S.A. 2C:29–3(b)(4) (count
four). After he was indicted, defendant filed
a motion to suppress the statements he had
made in the Camden hospital and while in
custody in Florida. Following three days of
hearings, the court denied defendant's motion.

The court also conducted pre-trial hearings in
which it ruled that the State could present
the testimony of Young, Glover, and a first-
floor   boarder,   Harry  Winsch,   concerning
defendant's threats to harm Lane, and about
the relationship defendant and Lane shared.

The trial took place on five non-consecutive
days in September 2010. Defendant did not
dispute that he stabbed Lane and then stabbed
himself. Rather, he attempted to persuade the
jury that he did not intend to kill Lane, but
repeatedly    stabbed     her    during     an
uncontrollable jealous rage caused by his fear
that Lane might abandon him and the children
and resume her relationship with Rollins.

The jury found defendant guilty on all counts.
At sentencing, the court merged counts two and
three into count one and sentenced defendant

                      5
            on count one to a forty-five year custodial
            term subject to NERA. The court also sentenced
            defendant to a concurrent eighteen-month
            prison term on count four, and imposed
            required fees and assessments.

State v. Lawrence, No. A-4252-10T2, 2013 WL 4045596, at *1–3

(N.J. Super. Ct. App. Div. Aug. 12, 2013) (internal footnotes

omitted).

      Following his conviction, Petitioner filed a direct appeal.

See ECF No. 6-4 at 99.    On August 12, 2013, the Appellate

Division affirmed Petitioner’s conviction and sentence, but

remanded the matter for correction of the judgment of conviction

to reflect the appropriate amount of jail credits.    See

Lawrence, 2013 WL 4045596, at *12-13.    The New Jersey Supreme

Court denied certification of Petitioner’s direct appeal on

March 20, 2014.    State v. Lawrence, 88 A.3d 190 (N.J. 2014).

      Petitioner thereafter filed his petition for post-

conviction relief (“PCR”) in state court raising several

ineffective assistance of counsel claims.    See ECF Nos. 6-14, 6-

15.   The petition was denied.   See ECF No. 6-39.   On appeal from

the PCR court’s denial, Petitioner challenged his trial

counsel’s alleged failure to: (1) investigate Petitioner’s

mental health at the time of the crime, and (2) review all of

the discovery in the case.    See State v. Lawrence, No. A-3917-

14T1, 2016 WL 5210616, at *1 (N.J. Super. Ct. App. Div. Sept.

22, 2016).    The Appellate Division affirmed the PCR court’s

                                  6
decision denying Petitioner relief.    See id. at *3.   The New

Jersey Supreme Court denied certification.    See State v.

Lawrence, 169 A.2d 982 (N.J. 2017).

     In January 2017, Petitioner filed the instant habeas

petition, pro se.   See ECF No. 1.   His application raises the

following claims:

          GROUND ONE: “The Defendant’s statements were
          taken in violation of his constitutional
          rights against self-incrimination, and
          accordingly must be suppressed ((U.S. Const.
          Amends. V, XIV, N.J. Const. (1947), Art. I,
          Par. 10)”

          GROUND TWO: “The trial court erred to
          defendant’s prejudice in refusing to deliver
          a limiting instruction as to highly
          prejudicial evidence of prior statements by
          the defendant.”

          GROUND THREE: “The Defendant was greatly
          prejudiced by baseless and unremediated
          testimony produced by the State that he had
          previously hit the victim”

          GROUND FOUR: “The Appellant herein argues
          that the trial court erred in its ruling by
          admitting prior bad act evidence over trial
          counsel’s objections and without limiting
          instructions in violation of his due process
          under both N.J. State and Federal
          Constitutional Amendments”

          GROUND FIVE: “The Defendant will argue
          prosecutor misconduct for submitting overly
          prejudicial evidence during summation and
          through the use of State witnesses
          concerning the defendant’s children walking
          in a pool of blood and lying downstairs near
          a pool of blood.”

          GROUND SIX: “The Trial Court gave erroneous

                                 7
          jury instructions concerning the jury
          confusion to clarify Count 4 as to attempt
          to leave the country on the 8th Day of
          January 2008.”

          GROUND SEVEN: “Failure of the Trial Court to
          suppress the Defendant’s First Statement to
          Investigators was error because it was not
          fully established that the Defendant’s
          medication made him coherent to the
          questions presented which incriminated him.”

          GROUND EIGHT: “Trial Counsel’s
          Ineffectiveness for failing to investigate
          Defendant’s ‘Mental Health Problem at the
          time of the crime.’”

ECF No. 1-3.

          GROUND NINE: “This matter must be remanded
          for findings of fact and conclusions of law
          regarding defendant’s claim that trial
          counsel failed to review all the discovery.”

ECF No. 7.

  II.   STANDARD OF REVIEW

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States.     See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).     A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim

presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

                                   8
     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.   If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions.   See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).   If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted with respect to any claim that was
          adjudicated on the merits in State court
          proceedings unless the adjudication of the
          claim –

          (1)   resulted in a decision that was
                contrary to, or involved an
                unreasonable application of, clearly
                established Federal law, as determined
                by the Supreme Court of the United
                States; or

          (2)   resulted in a decision that was based
                on an unreasonable determination of the
                facts in light of the evidence
                presented in the State court proceeding
                . . . .

28 U.S.C. § 2254(d).

     If a claim has been adjudicated on the merits in state

court, 1 this Court has “no authority to issue the writ of habeas


1    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
                                 9
corpus unless the [state court’s] decision ‘was contrary to, or

involved an unreasonable application of, clearly established

Federal Law, as determined by the Supreme Court of the United

States,’ or ‘was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.’”   Parker v. Matthews, 567 U.S. 37, 40 (2012)

(quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court.   See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.”   Williams v. Taylor, 529

U.S. 362, 412 (2000).   A court must look for “the governing

legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.”   Lockyer v.




procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                 10
Andrade, 538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does

not constitute ‘clearly established Federal law, as determined

by the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.”   Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405–06.   Under the “‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.”   Williams, 529 U.S. at 413.   “[A]n

unreasonable application of federal law,” however, “is different

from an incorrect application of federal law.”    Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at

410).

  III. DISCUSSION

        A. Denial of Petitioner’s Motion to Suppress

     In Ground One, Petitioner alleges that the trial court

                                11
erred in denying his motion to suppress two statements he made

to police, arguing that both statements were taken in violation

of his constitutional right against self-incrimination.       See ECF

No. 1-3 at 3.   Petitioner contends that the first statement,

which he provided to police while in the hospital on January 9,

2008, was a custodial interrogation for which he should have

immediately been advised of his Miranda rights.     See id.

Petitioner contends that his second statement, which he provided

while he was in custody in Florida on January 25, 2008, was also

invalid because the interviewing officers failed to advise him

that he had been charged with murder.     See id.

   i. Hospital Statement

     Petitioner asserts that when police visited him in the

hospital on January 9, 2008, the entire encounter constituted a

custodial interrogation, and, as such, he should have been

advised of his Miranda rights prior to any questioning.       See ECF

No. 3-5.   Petitioner states that he was, at all times, “in

custody” in his hospital room because there were officers

stationed outside of his door, he was physically unable to leave

given his medical condition, and “[t]he questioning was entirely

focused upon an incident in which the defendant’s companion was

stabbed to death, a fact which would leave no doubt in the mind

of any rational person that he was or was becoming a focus on

[sic] the police investigation.”     See ECF No. 1-3 at 3-5.   In

                                12
denying this claim on direct appeal, the Appellate Division

reasoned:

            Considering the totality of circumstances in
            the case before us, we conclude the trial
            court did not err by denying defendant's
            suppression motion. Investigator Greer and
            Detective Reyes did not know that defendant
            had stabbed himself when they interviewed
            him in the hospital. Nothing at the crime
            scene and nothing that any witness had told
            the detectives suggested that defendant's
            wounds had been self-inflicted. One witness
            had given a statement that suggested a third
            party may have been involved in the
            stabbing. Although Investigator Greer and
            Detective Reyes admittedly considered
            defendant a suspect, the circumstances
            surrounding the homicide were anything but
            clear.

            Defendant's confinement to a hospital bed
            due to his injuries did not present an
            atmosphere suggestive of custodial
            interrogation. As our Supreme Court has
            recognized, a hospital room is “totally
            lacking the ‘compelling atmosphere inherent
            in the process of in-custody
            interrogation.’” State v. Zucconi, 50 N.J.
            361, 364 (1967) (quoting Miranda, supra, 384
            U.S. at 478, 86 S.Ct. at 1630, 16 L. Ed.2d.
            at 726). And though police were posted at
            the door of defendant's room, defendant had
            confirmed with them, before Investigator
            Greer and Detective Reyes arrived to
            question him, that they were there for his
            protection. Investigator Greer made clear to
            defendant, almost immediately after
            Investigator Greer introduced himself and
            Detective Reyes, that defendant was not
            under arrest and, if capable, was free to
            leave.

            Investigator Greer and Detective Reyes also
            explained to defendant that their purpose in
            speaking to him was to learn what happened

                                 13
            at the row home. They did not make any
            accusations, and spoke with defendant less
            than five minutes before he told them that
            he and Lane stabbed each other.

            [. . .]

            Accordingly, we affirm the trial court’s
            determination that Investigator Greer’s
            initial questioning of defendant in the
            hospital room was not a custodial
            interrogation.

Lawrence, 2013 WL 4045596, at *7-8.

       The Fifth Amendment provides, in part, that no person

“shall be compelled in any criminal case to be a witness against

himself.”    See U.S. Const. amend. V.   The Fourteenth Amendment

incorporates the Fifth Amendment privilege against self-

incrimination.    See Malloy v. Hogan, 378 U.S. 1, 8 (1964).     In

Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court held

that “without proper safeguards the process of in-custody

interrogation ... contains inherently compelling pressures which

work to undermine the individual's will to resist and to compel

him to speak where he would not otherwise do so freely.”     Id. at

467.

       However, Miranda warnings are required “only when the

person police are questioning is in custody.”     See United States

v. Willaman, 437 F.3d 354, 659 (3d Cir. 2006) (citing Miranda,

384 U.S. at 468).     A person is “in custody” for purposes of

Miranda when “there is a ‘formal arrest or restraint on freedom


                                  14
of movement’ of the degree associated with a formal arrest.”

See California v. Beheler, 463 U.S. 1121, 1125 (1983) (quoting

Oregon v. Mathiason, 429 U.S. 492, 495 (1977)).      In the absence

of a formal arrest, the proper inquiry to determine whether an

individual is “in custody” is whether “in light of the objective

circumstances of the interrogation, a reasonable person would

have felt he or she was not at liberty to terminate the

interrogation and leave.”   See Howes v. Fields, 565 U.S. 499,

509 (2012) (internal quotations and citations omitted).

     Here, the record demonstrates that Petitioner was not “in

custody” during his January 9th interview.     At the hearing on

Petitioner’s motion to suppress, Investigator Greer testified

that he visited Petitioner in the hospital in order to determine

what had occurred the day of the crime.     See ECF No. 6-4 at 71.

Investigator Greer testified that although Petitioner was a

suspect, he was “as much of a suspect as the victim and third-

party present at the scene.”   Id.    Detective Reyes also

testified at the suppression hearing and he corroborated

Investigator Greer’s statements.     Id. at 72.   Both officers

stated that they visited Petitioner to find out what had

happened to him and Jennifer Lane, and that as soon as

Petitioner began to implicate himself, Investigator Greer

immediately terminated the interview and advised Petitioner of

his Miranda rights before proceeding further.      Id. at 70, 72.

                                15
The transcript of Petitioner’s subsequent statement further

validates the officers’ testimony.

          [INVESTIGATOR GREER]: Um, when we came in
          here this morning I came in here um, I told
          you that we were um investigating to find
          out what exactly happened to you, correct?

          [PETITIONER]: Yes

          [INVESTIGATOR GREER]: And I advised you that
          you weren’t under arrest um, at any time and
          um, you acknowledge that you understand that
          you’re not under arrest is that correct?

          [PETITIONER]: Yes

          [INVESTIGATOR GREER]: Okay, and um, when we
          were asking you what happened you apparently
          during the course of what started as an
          argument um, you stabbed um, what’s your
          baby’s mom name?

          [PETITIONER]: Jennifer Lane

          [INVESTIGATOR GREER]: Jennifer, you stabbed
          Jennifer, Jennifer stabbed you and you’re
          not sure who stabbed who first?

          [PETITIONER]: Yes

          [INVESTIGATOR GREER]: Okay. Um, before I go
          any further I’m going to advise you of your
          rights ....

See id. at 101.

     Petitioner also contends, however, that the presence of

officers outside his door conveyed a restraint on his freedom.

See ECF No. 1-3 at 4.   Yet this assertion is belied by testimony

of Investigator Greer, as well as by the transcript of



                                16
Petitioner’s statement that day.    Investigator Greer’s testimony

included, in pertinent part:

          [PROSECUTOR]: In the transcript, which I
          know defense counsel has and I provided to
          the court of that initial statement on
          January 9th, the defendant specifically makes
          reference to the officers outside his
          hospital room door.

          [INVESTIGATOR GREER]: Yes.

          [PROSECUTOR]: Could you explain that, what
          your understanding was of his understanding
          of why the officers were there?

          [INVESTIGATOR GREER]: Yes, mention was made
          of the officers that were out front and I
          don’t remember specifically whether it was
          initiated by myself and my partner, or it
          was by the defendant, but the officers being
          present came up. And the defendant shared
          with us that he actually was aware of the
          fact that they were only there to protect
          and watch him, that they weren’t there to --
          and I’m paraphrasing when I say this -- to
          make sure that he didn’t leave the room
          because he was free to come and go as he
          pleased, because he was not under arrest.

          [PROSECUTOR]: And did the defendant actually
          say in the statement according to the
          transcript that he, himself, asked the
          officers why they were there?

          [INVESTIGATOR GREER]: Yes, prior to us
          arriving.

          [PROSECUTOR]: And that he was satisfied that
          from their response that they were there to
          watch over him in case anybody came.

          [INVESTIGATOR GREER]: That’s correct.    I
          expounded upon that afterwards, yes.



                               17
          [INVESTIGATOR GREER]: [. . .] The subject of
          the officers came up and I believe, more
          that I think about that it was actually me
          that initiated it, because his reply was
          that he was already aware of why they were
          there. I brought up the fact that the
          officers were there for his own safety, and
          he said yeah I asked them that and again,
          I’m paraphrasing this, I asked them that
          question why they were here before or
          earlier, and they shared with me they were
          there to protect you, to make sure nobody
          comes into your room or things of that
          nature. And I followed up by stating so you
          do understand you’re not under arrest,
          you’re free to go, they’re here to protect
          you. And he acknowledged that he did.

ECF No. 6-27 at 32-34.

     The transcript of Petitioner’s statement from January 9,

2008, also supports Investigator Greer’s testimony.   See ECF No.

6-4 at 114.

          [INVESTIGATOR GREER]: Okay and just one last
          thing, the officer that you made reference
          to they are outside your door um, seeing
          them there you still, you understand that
          you are not under arrest?

          [PETITIONER]: Yes

          [INVESTIGATOR GREER]: And you knew prior to
          us getting here you were not under arrest?

          [PETITIONER] Yes

          [INVESTIGATOR GREER]: And you could leave
          here any time you wanted if you were
          physically able?

          [PETITIONER]: Yes

          [. . .]


                               18
            [PETITIONER]: Because I ask them, they say
            sorry they say they just here to watch over
            me in case anybody to come

Id. (emphasis added).

     It is apparent from the record that Petitioner was aware

that the officers outside of his hospital room were simply there

to protect him, and that he knew the officers’ presence was not

to restrict his movement or prevent him from leaving the

hospital.

     Finally, to the extent that Petitioner argues that a

hospital room itself is an inherently coercive environment, this

argument also fails.    The mere fact that Petitioner was in a

hospital is not itself determinative of whether he was “in

custody” for the purposes of Miranda.    See United States v.

Overington, A-07-147, 2007 WL 3119843, at *4 (E.D. Pa. Oct. 24,

2007) (individuals are not “‘in custody’ merely because they

were interviewed by police in a hospital setting”).    See also

King v. Stewart, No. 17-1486, 2017 WL 5001407, at *2 (6th Cir.

2017) (holding that a defendant questioned by police while in

the hospital was not “in custody”); Stechauner v. Smith, 852

F.3d 708, 715 (7th Cir. 2017) (same); United States v. Berres,

777 F.3d 1083, 1092 (10th Cir. 2015) (same); United States v.

Infante, 701 F.3d 386, 396-98 (1st Cir. 2012); United States v.

New, 491 F.3d 369, 373-74 (8th Cir. 2007); United States v.

Jamison, 509 F.3d 623, 632 (4th Cir. 2007) (determining

                                 19
defendant questioned in a hospital setting was not in police

custody when he was “primarily restrained not by the might of

the police, but by his self-inflicted gunshot wound [and] the

medical exigencies it created.”); United States v. Caldwell,

Civ. No. 94-310-01, 1995 WL 461224, at *4 (E.D. Pa. Aug. 2,

1995), aff’d, 116 F.3d 470 (3d Cir. 1997) (holding that

defendant was not in custody where he voluntarily checked into

the hospital for treatment, he was not under arrest, and his

freedom to “come and go” was not curtailed by the police).

       In the instant action, the totality of the circumstances

demonstrates that Petitioner was aware that he was not under

arrest, that he was free to leave, and that he was able

terminate the interview at any time.    See Howes, 565 U.S. at

509.    Based upon the record and the testimony of Investigator

Greer and Detective Reyes, reasonable jurists could conclude

that Petitioner was not in custody when he was questioned by

police at the hospital.    Accordingly, the state court’s

determination of Petitioner’s claim was not an unreasonable

application of federal law.    Petitioner is not entitled to

relief on this claim.

  ii. Florida Statement

       Petitioner next argues that his statement to police while

he was detained in Florida should also be suppressed.    See ECF

No. 1-3 at 5-6.    Petitioner asserts that the State “failed to

                                 20
carry its burden, beyond a reasonable doubt, that [Petitioner]

was advised or aware of the charges against him before that

statement was taken.”    Id. at 5.       To support his claim,

Petitioner points to the transcript of his statement in which

the detectives never expressly informed him that he has been

charged with murder.    Id. at 6.    Petitioner contends that

Investigator Greer’s testimony at the suppression hearing that

he did, in fact, inform Petitioner of the pending murder charge

prior to the start of the interview “is not borne out by a close

examination of the evidence.”    Id.       Although not explicitly

stated, Petitioner appears to be alleging that the officers’

failure to inform him of the murder charge against him

invalidates his statement.    See id.

     The Appellate Division denied this claim on direct appeal,

reasoning, in pertinent part:

          Investigator Greer testified that he and
          Detective Reyes flew to Florida and
          interviewed defendant in the Broward County
          Correctional Facility. On the day they
          interviewed defendant, when they entered the
          correctional facility's interview room,
          defendant was already seated. According to
          Detective Reyes, as they were walking in,
          defendant asked them why he had been charged
          with murder.

          Investigator Greer testified that he
          informed defendant of the murder charge
          “[i]n the very beginning of the interview
          when we initially met in the interview
          room.” Defendant asked why he had been
          charged with murder. According to

                                    21
          Investigator Greer, defendant said
          something, in the form of either a question
          or statement, that led Investigator Greer to
          believe that defendant knew of the murder
          charges. Investigator Greer explained that
          the exchange occurred before he was able to
          set up his tape recorder.

          In its written decision, the trial court
          concluded defendant knew of the charges. The
          court found that defendant expressed his
          knowledge of the charges as the officers
          entered the interview room and that
          defendant did so before the officers could
          start a tape recorder. The court also found
          that nothing in defendant's statement or
          conduct suggested a hint he was unaware that
          he had been charged with murder.

          The court's findings are supported by
          sufficient credible evidence in the record.
          In view of the deference that we owe to the
          trial court's factual determinations, we
          decline to accept defendant's invitation to
          reject the court's findings. See State v.
          Locurto, 157 N.J. 463, 471–72 (1999).
          Rather, we affirm the denial of defendant's
          suppression motion. The trial court did not
          err by admitting the statement at trial.

Lawrence, 2013 WL 4045596, at *8.

     Miranda requires four invariable warnings that suspects

must receive prior to being questioned:

          (1) that [a suspect] has the right to right
          to remain silent, (2) that anything he says
          or does can be used against him in a court
          of law, (3) that he has the right to the
          presence of an attorney, and (4) that if he
          cannot afford an attorney one will be
          appointed for him prior to any questioning
          if he so desires.

Miranda, 384 U.S. at 479.


                               22
     None of the four warnings of Miranda expressly include a

suspect’s right to be informed of the charges pending against

him prior to questioning.    See United States v. Clenney, 631

F.3d 658, 668 (4th Cir. 2011) (“[Miranda] does not require that

the suspect be informed of the charges against him.”).     Indeed,

the Third Circuit has previously held that it was unaware of any

authority “holding that a defendant must know of the charges

against him to validate a Miranda waiver.”    See United States v.

Whiteford, 676 F.3d 348, 362 (3d Cir. 2012); see also United

States v. Brown, No. 3:17-CR-396, 2019 WL 1227429, at *4 (M.D.

Pa. Mar. 15, 2019).    In Colorado v. Spring, 479 U.S. 564, 574

(1987), the Supreme Court considered a similar question.      In

Spring, federal agents learned from a confidential informant

that the defendant had been involved in illegal firearm

transactions and had previously admitted to shooting a companion

during a hunting trip.    See id. at 566.   When the defendant was

arrested on weapons charges, he waived his Miranda rights during

post-arrest questioning.    See id. at 566-67.   During the

interview the agents also asked the defendant about the alleged

shooting.   See id.   The defendant ultimately confessed to the

murder.   See id.   On appeal to the Supreme Court, the defendant

argued that his Miranda waiver was invalid because he had not

been informed that he would be asked about the shooting.      See

id. at 569-71.   The Supreme Court denied the defendant’s

                                 23
argument, reasoning that, “[defendant’s] allegation that the

police failed to supply him with certain information does not

relate to any of the traditional indicia of coercion,” and did

not vitiate his Miranda waiver.    See id. at 574.    The Supreme

Court further held that, “[t]he Constitution does not require

that a criminal suspect know and understand every possible

consequence of a waiver of the Fifth Amendment.      The Fifth

Amendment’s guarantee is both simpler and more fundamental: A

defendant may not be compelled to be a witness against himself

in any respect.”   Id. at 574.   Since there was no allegation

that the defendant in Spring did not understand the “basic

privilege guaranteed by the Fifth Amendment” or “that he

misunderstood the consequences of speaking freely with law

enforcement officials,” the Supreme Court determined that the

defendant’s waiver was knowing and voluntary.    Id. at 575.

     Here, the trial court and Appellate Division both found

that Petitioner had been informed of the murder charge pending

against him.   Investigator Greer and Detective Reyes both

testified at the suppression motion, and stated that on January

25, 2008, they visited Petitioner at a county jail in Florida

after he had been taken into custody for the murder of Jennifer

Lane.   See ECF No. 6-28 at 22; see also ECF No. 6-29 at 5.

Detective Reyes testified that as soon as they saw Petitioner,

Petitioner asked, “why am I charged with murder?”      See ECF No.

                                  24
6-28 at 22.    Detective Reyes further testified that it was his

understanding that Petitioner already knew that he had been

charged with murder.    See id. at 23.   Detective Greer testified

to the same version of events, stating:

            [PROSECUTOR]: And, at any point during the
            time you spent with the defendant in
            Florida, did you inform him that he was, in
            fact, charged with murder?

            [INVESTIGATOR GREER]: Yes, I did.

            [PROSECUTOR]: When was that?

            [INVESTIGATOR GREER]: In the very beginning
            of the interview when we initially met in
            the interview room.

            [. . .]

            [PROSECUTOR]: Did the defendant say anything
            to you about the fact that he was charged
            with murder?

            [INVESTIGATOR GREER]: At the time that he
            was notified or at any time during the
            interview?

            [PROSECUTOR]: At -- at any time during the
            interview -- during your meeting?

            [INVESTIGATOR GREER]: I believe in response
            to -- to my statement, he asked why he was
            charged with murder. I don’t recall if it
            was a direct response or if it was delayed,
            but I specifically recall him asking why and
            using that terminology.

Id. at 7.

     Although the initial interaction where the officers

informed Petitioner that he had been charged with murder was not


                                 25
captured on the tape recorder, the remainder of the interview

was recorded.    See ECF No. 6-4 at 117.     Notably, Petitioner asks

the following questions at the end of the interview: “So when

I’m going back to Jersey?”, “So now, I be honest and true what

what’s the thing to happen to me?”, and “I’m gonna do time

though right?”    Id. at 173-74.   Petitioner’s questions indicate

that he was well aware of the fact that he was facing murder

charges.

     However, even if Petitioner had not been informed that he

had been charged with murder, his Miranda waiver still would not

have been invalidated.    See Spring, 479 U.S. at 574-75.

Petitioner has not alleged that he did not understand the basic

privilege guaranteed by the Fifth Amendment, nor has he alleged

that he misunderstood the consequences of speaking freely with

law enforcement officers.    See Spring, 479 U.S. at 575.

Petitioner has also not demonstrated that his statement was

coerced or involuntary in anyway.       Accordingly, the state

courts’ adjudication of this claim was not an unreasonable

application of federal law.    Petitioner is not entitled to

relief on this claim.

       B. Limiting Instruction Regarding “Prior Bad Acts”

     In Grounds Two and Four, Petitioner asserts that the trial

court erred in admitting “prior bad acts evidence” through the

testimony of witnesses Naquia Rollins (“Rollins”), James Glover

                                   26
(“Glover”), and Kimell Young (“Young”).      See ECF No. 1-3 at 7-8.

Petitioner alleges that these witness testimonies about his

previous threats to harm the victim violated his due process

rights, as well as his right against self-incrimination.      See

id. at 7, 10.    Petitioner argues that the prior bad acts

testimony should have either been excluded, or a limiting

instruction should have been provided to the jury.     See id. at

7-8.

       At trial, the State sought to introduce testimony from

Rollins, Glover, and Young to demonstrate that Petitioner’s

murder of the victim was premeditated.    See ECF No. 35 at 30.

More specifically, Rollins testified that during her phone calls

with the victim, Petitioner would take the phone and tell

Rollins that he “hates that bitch,” referring to the victim; “he

does what he wants with her;” and “[h]e’ll throw her out the

window if he wanted to.”    See id. at 48.   Rollins also testified

that on the day before the murder, she and the victim had gone

to the grocery store and upon their return Petitioner approached

their vehicle stating, “he didn’t like what was going on and

that he would make sure that [Rollins] never [saw the victim]

again and there was nothing nobody can do about it.”     Id. at 51.

       Glover, a neighbor of Petitioner, testified that the day

before the murder, he witnessed the victim arrive home in a

white van with another individual.    See ECF No. 33 at 96.

                                 27
Glover observed Petitioner approach the white van and speak with

the victim.    See id.   As Petitioner then walked back towards his

residence, he stated to Glover, “I’m gonna kill that girl.”      Id.

      Young, another neighbor, testified that the day before the

murder, she saw Petitioner sitting on the front step of his

residence, visibly upset.     See id. at 65.   Petitioner stated to

Young, “If [I] can’t have her, nobody is gonna have her.      I hate

that bitch.”    Id.   Young added that on a previous occasion,

Petitioner had also informed her that the only way he could get

the victim to listen to him was “if he shake her up, as far --

as meaning he has to push her around.     That’s the only way

she’ll listen.”    Id. at 65-66.

      Prior to trial, the trial court conducted a hearing

pursuant to New Jersey Rule of Evidence 104(c) hearing 2 to

determine the admissibility of these statements.      See ECF No. 6-

32.   The trial court ruled that the statements were not evidence

of prior bad acts pursuant to New Jersey Rule of Evidence

404(b), but rather that the statements were admissions by a

party opponent, admissible under New Jersey Rule of Evidence

803(b).   See id. at 60, 62, 66, 81.    The court ruled the




2 A Rule 104 hearing, like its federal counterpart in Fed. R.
Evid. 104, is a hearing conducted outside the presence of the
jury so that the trial court may determine issues such as the
existence of privilege, qualification of a witness, or
admissibility of evidence. N.J. R. Evid. 104.
                                   28
statements were evidence of Petitioner’s intent or motive to

murder the victim.   See id.   Despite this ruling, defense

counsel later requested that a limiting instruction be provided

to the jury about prior bad acts committed by Petitioner.     See

ECF No. 6-37 at 44-46.   The trial court denied this request as

it had already held that the evidence was not that of prior bad

acts.   See id.   The trial court did, however, include a limiting

instruction regarding “statements allegedly made by the

defendant,” which provided that:

           There is for your consideration in this case
           oral statements allegedly made by the
           defendant. It is your function to determine
           whether such statements were actually made
           by the defendant; and, if made, whether the
           statements or any portion of them are
           credible. In considering whether or not an
           oral statement was actually made by the
           defendant; and, if made, whether it is
           credible, you should receive, weigh and
           consider this evidence with caution based on
           the generally recognized risk of
           misunderstanding by the hearer or the
           ability of the hearer to recall accurately
           the words used by the defendant. The
           specific words used and the ability to
           remember them are important to the correct
           understanding of any oral communication
           because the presence or absence or change of
           a single word may substantially change the
           true meaning of even the shortest sentence.

           You should therefore receive, weigh and
           consider such evidence with caution. In
           consider whether or not the statement is
           credible, you should take into consideration
           the circumstances and facts as to how the
           statement was made, as well as all other
           evidence in this case relating to this

                                 29
             issue. If, after consideration of all these
             factors you determine that the statement was
             not actually made or that the statement is
             not credible, then you must disregard the
             statement completely. If you find the
             statement was made and that part or all of
             the statement is credible, you may give what
             weight you think appropriate to the portion
             of the statement you find to be truthful and
             credible.

Id. at 53.

     On appeal, the Appellate Division held that only the

statements made by Petitioner the day before the murder were

admissible to show that he had intended to kill the victim – an

element of the charged offense.     See Lawrence, 2013 WL 4045596,

at *9.    Any earlier statements, however, were not direct

evidence of the crime and were indeed evidence of prior bad

acts.    See id. at *10.   Yet, the Appellate Division determined

that the trial court’s failure to include a limiting instruction

about prior bad acts evidence was a harmless error and was “not

clearly capable of producing an unjust result.”     Id. (internal

quotations omitted).    The Appellate Division concluded that,

“[t]here is little or no likelihood that the court’s omission to

give a limiting instruction as to the vague statements defendant

made on previous occasions caused the jury to reach a result it

otherwise might not have reached.”     Id.

     “Habeas relief for a due process violation concerning an

absent or defective instruction is available when the absence of


                                  30
an instruction, or a defective instruction, infects the entire

trial with unfairness.”    See Albrecht v. Horn, 485 F.3d 103, 129

(3d Cir. 2007) (citing Cupp v. Naughten, 414 U.S. 141, 147

(1973)).   The petitioner bears the burden of demonstrating that

the failure to include the limiting instruction was prejudicial.

See Henderson v. Kibbe, 431 U.S. 145, 154 (1977).      This burden

is “even greater than the showing required to establish plain

error on direct appeal.”    Id.    Moreover, “[a]n omission, or an

incomplete instruction, is less likely to be prejudicial than a

misstatement of the law.”    Id.    “[U]nless [the error] had [a]

substantial and injurious effect or influence in determining the

jury’s verdict,” then it is deemed harmless.      See Adamson v.

Cathel, 633 F.3d 248, 259 (3d Cir. 2011) (quoting Fry v. Pliler,

551 U.S. 112, 116 (2007)).    If, however, the error did have a

substantial and injurious effect or influence, then by

definition, the error resulted in actual prejudice.      See id.

     Here, Petitioner has failed to demonstrate that the

admission of the prior bad acts evidence – specifically, that

Petitioner hated the victim, that he had to push her around to

make her listen, and that he would throw her out the window if

he could – infected the entire trial with unfairness.      This is

apparent when considering the evidence “in the context of the

entire trial.”   See Allison v. Superintendent Waymart SCI, 703

F. App’x 91, 97 (3d Cir. 2017) (quoting Donnelly v.

                                   31
DeChristoforo, 416 U.S. 637, 639 (1974)); see also Albrecht v.

Horn, 485 F.3d 103, 129 (3d Cir. 2007) (stating that whether a

constitutional violation has occurred will depend, in part, upon

the overall evidence presented in the case) (citing Duckett v.

Godinez, 67 F.3d 734, 745 (9th Cir. 1005)).    Significantly, the

evidence presented in the case included the fact that Petitioner

confessed to stabbing the victim seventeen times and the fact

that he stated hours before the murder that he “hate[d] that

bitch” and that he was “gonna kill that girl.”     Lawrence, 2013

WL 4045596, at *9-10.    In the context of the entire trial,

Petitioner’s prior bad acts statements that he hated the victim

and he would throw her out a window if he could, were not so

prejudicial as to infect the entire trial with unfairness.

       Accordingly, the Appellate Division’s conclusion that the

admission of the prior bad acts evidence did not produce an

unjust result, was not an unreasonable application of federal

law.    Petitioner is not entitled to relief on this claim.

         C. Petitioner’s Alleged Abuse of Victim

       In Ground Three, Petitioner argues that he was “greatly

prejudiced by baseless and unremediated testimony produced by

the State that he had previously hit the victim.”     See ECF No.

1-3 at 9.    Petitioner’s claim is based upon the following

exchange that occurred during the State’s direct examination of

witness Kimell Young:

                                 32
          [STATE]: Okay.   Did you ever see the defendant
          hit Jenny?

          [STATE]: Oh, withdrawn.

          [THE COURT]: Okay. Thank you.

          [YOUNG]: Oh, I seen --

          [STATE]: No, no. It’s withdrawn.

          [THE COURT]: It’s withdrawn.

          [STATE]: Nevermind.

          [THE COURT]: Next question, please.

ECF No. 6-33 at 71.

     Petitioner contends that this “highly inflammatory

question” which “received a positive answer” was unduly

prejudicial and the trial court should have provided a limiting

instruction.    See ECF No. 1-3 at 9.   Petitioner, however, does

not cite to any federal law to support his claim for habeas

relief, nor does he allege which constitutional right, if any,

was violated.

     In denying this claim on direct appeal, the Appellate

Division held that not only had the witness not answered the

State’s question, but that the trial court had properly issued a

limiting instruction during the final jury charge, which stated:

          I have sustained objections to some
          questions asked by counsel, which may have
          contained statement of certain facts. The
          mere fact that an attorney asked a question
          and inserts facts or comments or opinions in
          that question in no way proves the existence

                                 33
           of those facts. You will only consider such
           facts which in your judgement have been
           proven by the testimony of witnesses or from
           exhibits admitted into evidence by the
           Court.

Lawrence, 2013 WL 4045596, at *10-11 (emphasis in original).

     Accordingly, the Appellate Division held that the trial court

had not committed plain error and the State’s unanswered question

“could hardly have caused the jury to reach a verdict it otherwise

would not have reached, particularly in view of the undisputed

testimony that defendant stabbed [the victim] seventeen times,

after threatening to kill her.”    See id. at *11.

     “[H]abeas petitioners [. . .] are not entitled to habeas

relief based on trial error unless they can establish that it

resulted in ‘actual prejudice.’”       Brecht v. Abrahamson, 507 U.S.

619, 637 (1993) (quoting United States v. Lane, 474 U.S. 438,

449 (1986)).   If the error had a “substantial and injurious

effect or influence in determining the jury’s verdict,” then it

resulted in actual prejudice.   See Adamson, 633 F.3d at 259-60

(2011) (quoting Fry, 551 U.S. at 116).      However, if a reviewing

court determines that the error “did not influence the jury, or

had but very slight effect, the verdict and judgment should

stand.”   Id. at 260 (quoting O’Neal v. McAninch, 513 U.S. 432,

437-38 (1995).

     Here, the Appellate Division aptly found that the State’s

unanswered question “could hardly have caused the jury to return

                                  34
a verdict it otherwise would not have reached[.]”      See Lawrence,

2013 WL 4045596, at *11.   The Appellate Division’s conclusion is

especially evident when considering the other testimony admitted

at trial, which included Petitioner’s statements that he

“hate[d] that bitch,” and “I’m gonna kill that girl.”      See ECF

No. 33 at 65, 96.    Additionally, despite Petitioner’s claim that

the trial court did not provide a limiting instruction, the

trial court did, in fact, provide such an instruction during the

final jury charge.   See ECF No. 6-37 at 50.     The trial court

explicitly informed the jury that although an attorney may have

inserted facts into the form of a question, those questions “in

no way prove[d] the existence of those facts.”      See id. at 50.

     Consequently, Petitioner has failed to demonstrate that the

unanswered question about whether he previously struck the

victim had a “substantial and injurious effect or influence in

determining the jury’s verdict.”      Fry, 551 U.S. at 116.   Nor has

he demonstrated that the Appellate Division’s adjudication of

this claim was an unreasonable application of clearly

established federal law.   Accordingly, Petitioner is not

entitled to relief on this claim.

       D. Prosecutorial Misconduct

     In Ground Five, Petitioner argues that the prosecutor

engaged in misconduct when she referenced “overly prejudicial

evidence” about the victim’s child during her opening statement

                                 35
and direct examination of two of the State’s witnesses.    See ECF

No. 1-3 at 14.    Specifically, Petitioner alleges that the

following statements during the prosecutor’s opening were

improper:

            And, the evidence will show that, when [the
            victim] stumbled up those basement stairs,
            her young son was right on her heels. And,
            ladies and gentlemen, while Jennifer lay
            there dying in a pool of her own blood, the
            evidence will show that this man came
            rushing up out of that basement soon after.

Id.; see also ECF No. 6-33 at 17.

     Petitioner also argues the following exchanges between the

Prosecutor and Officers Galiazzi and Roberts were improper:

            [PROSECUTOR]: And, could you describe the
            scene in the basement when you went down
            there?

            [OFFICER GALIAZZI]: Yes. There was the --
            the little baby was laying on the mattress.
            Next to the mattress, there was a pool of
            blood, and there was little bloody
            footprints all around the basement and up
            the basement steps.

ECF No. 6-33 at 52.

            [PROSECUTOR]: What happened when you arrived
            [at the scene]?

            [OFFICER ROBERTS]: I was met at the door by
            a Mr. Harry Winsch. I believe I’m
            pronouncing his name right. I’m not -- W-I-
            N-C-H, I think it is. He directed me into
            the house. In the house I found -- well,
            later I identified as Ms. Lane lying on the
            ground with numerous stab wounds to her --
            to her and blood all over -- like, lying in
            a pool of blood and, you know, all

                                 36
             coagulated . . . .

Id. at 27.

     Prior to trial, during the court’s Rule 104(c) hearing, the

court barred witness testimony that the victim’s baby had been

found sitting on top of his mother’s lifeless body, crying, and

covered in her blood.    See ECF No. 6-32 at 91.   While the trial

court excluded these statements as “overly prejudicial,” the

trial court permitted testimony that after the victim came out

of the basement seeking help, that her son had also come

upstairs after her.    See id. at 95-96.

     On direct appeal, Petitioner argued that the prosecutor’s

references to the victim’s child at trial were so overly

prejudicial as to constitute prosecutorial misconduct.     See ECF

No. 5 at 22-24.    The Appellate Division did not address this

claim on its merits, however, concluding only that the argument

was “without sufficient merit to warrant discussion in a written

opinion.”    Lawrence, 2013 WL 4045596.

     In considering the issue of prosecutorial misconduct on

habeas review, the Third Circuit has stated:

            The Supreme Court has held that federal
            habeas relief may be granted when the
            “prosecutorial misconduct may ‘so infec[t]
            the trial with unfairness as to make the
            resulting conviction a denial of due
            process.” ’ Greer v. Miller, 483 U.S. 756,
            765, 107 S.Ct. 3102, 97 L.Ed.2d 618 (1987)
            (quoting Donnelly v. DeChristoforo, 416 U.S.
            637, 643, 94 S.Ct. 1868, 40 L.Ed.2d 431

                                  37
          (1974)). The Court further opined that for
          due process to have been offended, “the
          prosecutorial misconduct must be ‘of
          sufficient significance to result in the
          denial of the defendant's right to a fair
          trial.” ’ Id. (citing United States v.
          Bagley, 473 U.S. 667, 676, 105 S.Ct. 3375,
          87 L.Ed.2d 481 (1985) (quoting United States
          v. Agurs, 427 U.S. 97, 108, 96 S.Ct. 2392,
          49 L.Ed.2d 342 (1976))). See also Ramseur v.
          Beyer, 983 F.2d 1215, 1239 (3d Cir. 1992)
          (our review of a prosecutor's conduct in a
          state trial in a federal habeas proceeding
          is limited to determining whether the
          prosecutor's conduct “ ‘so infect[ed] the
          trial with unfairness as to make the
          resulting conviction a denial of due
          process.” ’ (quoting Greer, 483 U.S. at 765,
          107 S.Ct. 3102)). This determination will,
          at times, require us to draw a fine line-
          distinguishing between ordinary trial error
          on one hand, and “ ‘that sort of egregious
          misconduct which amounts to a denial of
          constitutional due process” ’ on the other
          hand. Ramseur, 983 F.2d at 1239 (quoting
          United States ex rel. Perry v. Mulligan, 544
          F.2d 674, 678 (3d Cir. 1976)).

Werts v. Vaughn, 228 F.3d 178, 197–98 (3d Cir. 2000).

     In evaluating whether the remarks of the prosecutor rise to

the level of a constitutional violation, “Supreme Court

precedent requires the reviewing court to weigh the prosecutor's

conduct, the effect of the curative instructions and the

strength of the evidence.”   See Moore v. Morton, 255 F.3d 95,

107 (3d Cir. 2001) (citing Darden v. Wainwright, 477 U.S. 168,

182 (1986)); see also Werts, 228 F. 3d at 198 (citations

omitted) (“The remarks must be sufficiently prejudicial in the



                                38
context of the entire trial to violate a petitioner's due

process rights.”)

     Here, considering the entire record in context, this Court

does not find that the prosecutor’s remarks or the testimony

provided by the officers “so infected the trial with unfairness

as to make the resulting conviction a denial of due process.”

See Greer, 483 U.S. at 765.   As the trial court instructed, the

prosecutor did not mention that the victim’s child had been

found lying in his mother’s blood.   Rather, the prosecutor only

stated in her opening that the child had climbed the basement

stairs after his mother – evidence which the trial court had

ruled admissible during the Rule 104(c) hearing.    Moreover, the

trial court also twice instructed the jury that openings by

counsel are not evidence and must not be treated as evidence.

See ECF No. 6-37 at 49; see also ECF No. 6-33 at 11; see also

Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“a jury is presumed

to understand a judge’s answer to its question”).

     The prosecutor also did not specifically elicit testimony

from either Officer Roberts nor Officer Galiazzi about the

victim’s child.   The prosecutor simply asked the officers about

their observations when they arrived at the scene of the crime.

Officer Galiazzi testified that he saw “little bloody

footprints” in the basement and on the basement steps.   See ECF

No. 6-33 at 52.   While this observation of bloody footprints by

                                39
Officer Galiazzi may be deemed prejudicial, this Court does not

find that it was the “sort of egregious misconduct which amounts

to a denial of constitutional due process,” especially in light

of the fact that the trial court permitted evidence that the

child had come upstairs after his mother.   Further, the trial

court also provided following instruction to the jury:

          As jurors it is your duty to weigh the
          evidence calmly and without passion,
          prejudice or sympathy. Any influence caused
          by these emotions has the potential to
          deprive both the State and the defendant of
          what you promised them, a fair and impartial
          trial by fair and impartial jurors.

ECF No. 6-37 at 48.

     The evidence against this Petitioner was simply

overwhelming.   See Berger v. United States, 295 U.S. 78, 89

(1935) (holding that “if the evidence against [the defendant]

had been strong, or, as some courts have said, the evidence of

his guilt was ‘overwhelming’” then courts may be justified in

finding that instances of prosecutorial misconduct did not

result in prejudice); see also Marshall v. Hendricks, 307 F.3d

36, 69 (3d Cir. 2002) (“we read United States Supreme Court

precedent [referring to Berger] as establishing the principle

that the stronger the evidence against the defendant, the more

likely that improper arguments or conduct have not rendered the

trial unfair, whereas prosecutorial misconduct is more likely to

violate due process when evidence is weaker.”)   Petitioner

                                40
admitted to stabbing the victim, he had no defensive wounds, and

three witnesses testified to statements he made the day before

the murder which demonstrated his intent to harm the victim.     In

weighing the prosecutor’s conduct, the trial court’s

instructions to the jury, and the evidence against the

Petitioner, this Court does not find that the comments about the

victim’s child fundamentally deprived Petitioner of a fair

trial.   The Appellate Division’s adjudication of Petitioner’s

claim was not an unreasonable application of federal law, and

Petitioner is not entitled to habeas relief on this claim.

         E. Trial Court’s Jury   Instruction   Regarding   Hindering
            Prosecution Charge

     In Ground Six, Petitioner alleges that the trial court

provided “erroneous” instructions as to Count Four of the

indictment, hindering one’s own apprehension or prosecution, in

violation of N.J. Stat. Ann. § 2C:29-3b(4).    See ECF No. 1-3 at

16-17.   The verdict sheet containing the charge of hindering

one’s own apprehension or prosecution provided, in pertinent

part:

           On or about the 8th day of January, 2008, in
           the City of Camden, in the County of Camden,
           [Ernest Lawrence], and within the
           jurisdiction of this Court, did with purpose
           to hinder his own detention, apprehension,
           investigation, prosecution, conviction or
           punishment for the crime of Possession of a
           Weapon for an Unlawful Purpose give false
           information to a law enforcement officer,
           contrary to the provisions of N.J.S. 2C:29-

                                 41
           3b(4), and against the peace of this State,
           the Government and dignity of the same.

ECF No. 6-4 at 95.

      The verdict sheet went on to state:

           i. In order for you to find the defendant
           guilty of Hindering Apprehension or
           Prosecution, the State must prove the
           following elements beyond a reasonable
           doubt:

                  1. That the defendant knew that he had
                  been or was likely to be charged with
                  Possession of a Weapon for [an]
                  Unlawful Purpose;

                  2. and the defendant gave false
                  information to a law enforcement
                  officer and

                  3. that the defendant acted with
                  purpose to hinder his own detention,
                  apprehension, investigation,
                  prosecution, or conviction.

Id.

      During jury deliberations at trial, the jury sent out the

following note:

           Judge Wells, could you please clarify Count
           4 instructions, do we consider the attempt
           to leave [the] country or do we just
           consider the 8th day of January?

ECF No. 6-37 at 76.

      After consultation with, and unanimous agreement from, the

State and defense counsel as to the appropriate response to this

question, the trial court instructed the jury to, “just consider

the 8th day of January.”    See id. at 78.   Shortly thereafter, the

                                  42
jury sent out a subsequent note asking:

           Can we please see Ernest Lawrence statement
           from the 8th of January, 2008 [. . .] or do
           you mean the first interview with police
           which was January 9th, 2008?

ECF No. 6-37 at 78.

     Again, after consultation with the State and defense

counsel, the trial court instructed the jury: “[t]here is no

statement from the 8th of January by Ernest Lawrence.      The

indictment at Count 4 refers to ‘on or about the 8th day of

January 2008.’”    See id. at 85.

     Petitioner now argues that the trial court failed to

clarify the jury’s confusion and that such an error “warrants a

reversal.”    See ECF No. 1-3 at 17.     Petitioner asserts that the

jury could have concluded that Count Four was based upon his

leaving the scene of the crime, or his attempting to leave the

country.   Id. at 16.   Petitioner contends that the trial court’s

responses excluded these possibilities and, as a result, “[took]

away the fact-finding process from the jury.”      See id. at 16-17.

The Appellate Division summarily denied this claim on direct

appeal stating that it was without sufficient merit to warrant

discussion.    See Lawrence, 2013 WL 4045596, at *12.

     As discussed previously, “[h]abeas relief for a due process

violation concerning an absent or defective instruction is

available when the absence of an instruction, or a defective


                                    43
instruction, infects the entire trial with unfairness.”     See

Albrecht, 485 F.3d at 129 (citing Cupp, 414 U.S. at 147).

“Before a federal court may overturn a conviction resulting from

a state trial in which this instruction was used, it must be

established not merely that the instruction is undesirable,

erroneous, or even ‘universally condemned,’ but that it violated

some right which was guaranteed to the defendant by the

Fourteenth Amendment.”    Cupp, 414 U.S. at 146.   “A jury is

presumed to understand a judge’s answer to its question.”

Weeks, 528 U.S. at 234.    If a jury remains confused as to their

role, “they might, and probably would, have signified their

desire to the court.”    See id. (quoting Armstrong v. Toler, 11

Wheat. 258, 279, 6 L.Ed. 468 (1826) (opinion of Marshall,

C.J.)).

     Here, Petitioner has not demonstrated that the trial

court’s instructions in response to the jury’s questions

violated a federal right.    Petitioner puts forth only a bald

assertion that the trial court’s instructions were “erroneous”

and that the responses “[took] away the fact-finding process

from the jury.”   See ECF No. 1-3 at 17.   Petitioner’s

alternative theories about what circumstances the jury could

have interpreted Count Four to include overlooks the wording of

the verdict sheet.   The verdict sheet, and the indictment

itself, refers to whether, on or about January 8, 2008,

                                 44
Petitioner hindered his apprehension or prosecution for

possession of a weapon for an unlawful purpose by “giv[ing]

false information to a law enforcement officer.”    See ECF No. 6-

4 at 95 (emphasis added); see also ECF No. 6-2 at 5.

     Contrary to Petitioner’s theories, the jury was only

instructed to consider Petitioner’s statement to police on or

about January 8, 2008.   The jury was not instructed to consider

Petitioner’s attempt to flee the country, and the trial court

cured that confusion when it instructed, with unanimous consent

from both counsel, that the jury was only to consider the eighth

day of January for Count Four.    When the jury returned with a

follow-up question, the jury’s only confusion was as to the date

of the statement.   Again, the trial court appropriately

instructed that there was no statement on January 8, 2008; and

directed them back to the language of the indictment which

stated “on or about the 8th day of January 2008.”   See ECF No. 6-

37 at 85.   As the jury did not return with another question, it

is presumed that the jury understood the court’s instructions.

See Weeks, 528 U.S. at 234.

     Consequently, Petitioner has failed to demonstrate that the

trial court’s responses to the jury’s questions “infected the

entire trial with unfairness” or that the instructions violated

his constitutional rights.    Accordingly, Petitioner is not

entitled to relief on this claim.

                                 45
        F. Petitioner’s Mental Health

      In Ground Seven, Petitioner argues that his statement to

police on January 9, 2008 should have been suppressed because he

was “not coherent” to answer questions.    See ECF No. 1-3 at 18-

19.   Specifically, Petitioner asserts that the medications he

was taking at the time rendered his statement inadmissible under

Miranda.   Id.   In support of his claim, Petitioner points to the

testimony of his attending physician in the hospital, Dr.

Kenneth Burns.   See ECF No. 6-35 at 18.   Dr. Burns testified at

trial that Petitioner had been provided a Morphine drip for pain

management on January 8th and January 9th, following Petitioner’s

surgery.   See id. at 18.   Petitioner now alleges that this

“heavy medication” rendered him unable to provide a statement

knowingly, voluntarily, and intelligently.    See ECF No. 1-3 at

19.

      Prior to trial, a suppression hearing was held to determine

the admissibility of the statement Petitioner made to the police

while he was in the hospital.    See ECF Nos. 27-29.   Investigator

Greer and Detective Reyes, the two officers who interviewed

Petitioner at that time, both testified.    See id.    Each officer

stated that Petitioner was “alert” and “coherent” at the time of

the interview, as demonstrated by the following excerpts of

their testimony:



                                 46
          [PROSECUTOR]: And can you describe
          [Petitioner’s] demeanor and his appearance
          as you read the [Miranda] form to him?

          [INVESTIGATOR GREER]: Alert, coherent,
          cooperative.

          [PROSECUTOR]: And in the course of your
          employment as both an investigator and
          before that a sergeant in a police force,
          have you ever dealt with people who have
          been injured or otherwise in physical or
          mental distress?

          [INVESTIGATOR GREER]: Yes.

          [PROESCUTOR]: And did the defendant appear
          at that time to be injured or in physical or
          mental distress?

          [INVESTIGATOR GREER]: Not at all, no.

ECF No. 6-27 at 27-28.

          [PROSECUTOR]: The defendant’s demeanor, when
          you -- when you went in and -- and you and
          Investigator Greer were present in the room
          with him, what was his appearance? What did
          he look like as you were talking to him?

          [DETECTIVE REYES]: He -- he appeared
          exhausted.

          [PROSECUTOR]: Uh-huh.

          [DETECTIVE REYES]: Scared.

          [PROSECUTOR]: Did he seem to be coherent?

          [DETECTIVE REYES]: Yes, he was.

          [PROSECUTOR]: Was he cooperative?

          [DETECTIVE REYES]: Yes.

          [PROSECUTOR]: Was he alert?


                                  47
[DETECTIVE REYES]: Yes, he was. Matter of
fact, he sat up higher on the bed --

[PROSECUTOR]: Okay.

[DETECTIVE REYES]: -- as Investigator Greer
was reading [the Miranda form] to him and he
was circling each one and initialing it.

[PROSECUTOR]: In the course of your
employment with Camden Police -- and
generally, have you ever dealt with people
who were injured or otherwise in physical or
mental distress?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: And did the defendant appear
to be injured or otherwise in physical
distress?

[DETECTIVE REYES]: Did he appear distressed?
No. He appeared okay.

[PROSECUTOR]: Did he appear to be physically
injured?

[DETECTIVE REYES]: He was physically
injured, but he was comfortable. He didn’t
appear to be much in pain or anything like
that.

[PROSECUTOR]: Was he able -- was your
impression that he was able to understand
you?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: And that he was able to
understand Investigator Greer?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: Was he able to converse with
you coherently?



                      48
[DETECTIVE REYES]: Yes. It was so much that
he even mentioned that there was police
officers outside the room, you know.

[. . .]

[PROSECUTOR]: During the time that you’ve
been a police officer, have you ever dealt
with anybody who was intoxicated by drugs or
alcohol?

[DETECTIVE REYES]: Yes.

[PROSEUCTOR]: Did the defendant appear to be
intoxicated in any way?

[DETECTIVE REYES]: No.

[PROSECUTOR]: Did the defendant respond to
Inv -- Investigator Greer’s questions when
he read the Miranda form?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: Was the defendant’s speech
slurred in any way?

[DETECTIVE REYES]: No.

[PROSECUTOR]: Was it coherent?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: Could you understand what he
was saying?

[DETECTIVE REYES]: Yes.

[. . .]

[DEFENSE COUNSEL]: When you went into the
hospital, you said you went into risk
management, right?

[DETECTIVE REYES]: Yes.



                     49
[DEFENSE COUNSEL]: And you said they cleared
you to go see Mr. Lawrence?

[DETECTIVE REYES]: Yes.

[DEFENSE COUNSEL]: Did they tell you what
his physical condition was at the time?

[DETECTIVE REYES]: No, they told us that he
was coherent, he’s able to speak to us.

[DEFENSE COUNSEL]: Physical condition?

[DETECTIVE REYES]: They -- they didn’t tell
us what kind of physical condition he was
in.

[DEFENSE COUNSEL]: Well, did you know that
he was stabbed numerous times?

[DETECTIVE REYES]: No.

[DEFENSE COUNSEL]: You didn’t know that?

[DETECTIVE REYES]: No.

[DEFENSE COUNSEL]: Did you know that he had
undergone emergency surgery?

[DETECTIVE REYES]: No.

[DEFENSE COUNSEL]: Uh-huh. Did you know
that he was on a morphine drip because of
his pain?

[DETECTIVE REYES]: No.

[DEFENSE COUNSEL]: Okay. So, did you ask
him whether or not he was on any drugs that
would prevent him from understanding what
was going on that day?

[DETECTIVE REYES]: I believe Investigator
Greer did ask him that question.

[DEFENSE COUNSEL]: Okay. He asked him that
before you went on tape?

                     50
[DETECTIVE REYES]: I don’t remember.

[. . .]

[DEFENSE COUNSEL]: Well, Judge, there’s a
stipulation that that [question] was not [in
the statement transcript.]

[. . .]

[DEFENSE COUNSEL]: And -- but do you have an
independent recollection, as we sit here
today, if you asked him whether he was on
any medication that would prevent him from
understanding what he was doing?

[DETECTIVE REYES]: Ask who?

[DEFENSE COUNSEL]: Ask the defendant?

[DETECTIVE REYES]: Pretty sure we did.

[. . .]

[DEFENSE COUNSEL]: Okay. You went into the
room and you’re pretty sure you asked him
whether he was under any -- taking any
medication, is that your testimony?

[DETECTIVE REYES]: I’m pretty sure we did.

[DEFENSE COUNSEL]: And what do you think you
said?

[DETECTIVE REYES]: He said he was okay.

[DEFENSE COUNSEL]: Okay.   Did he say that he
was on medication?

[DETECTIVE REYES]: He didn’t say he wasn’t
on medica -- how you feeling? He said I’m
feeling okay.

[DEFENSE COUNSEL]: Okay.   But what else did
you say to him?


                     51
[DETECTIVE REYES]: Like can he –- can you
tell us what happened that day?

[DEFENSE COUNSEL]: So you said are you okay
and can you tell us what happened?

[DETECTIVE REYES]: Yeah, that’s --

[DEFENSE COUNSEL]: And that’s it?

[DETECTIVE REYES]: -- what my partner asked
him.

[. . .]

[PROSECUTOR]: You said when you first went
to the hospital on January 9th, you and
Investigator Greer went to risk management,
correct?

[DETECTIVE REYES]: Yes -- yes.

[PROSECUTOR]: And then how does risk
management determine whether the defendant
can speak to you?

[DETECTIVE REYES]: They call upstairs to the
nurses’ station.

[PROSECUTOR]: To the floor where the
defendant is being taken care of?

[DETECTIVE REYES]: Yes.

[PROSEUCTOR]: And were you told that he was
coherent to speak with?

[DETECTIVE REYES]: Yes.

[PROSECUTOR]: Okay. And you have been turned
away in the past in --

[DETECTIVE REYES]: Oh --

[PROSECUTOR] –- with other patients?



                     52
          [DETECTIVE REYES]: -- many times, many
          times.

          [PROSECUTOR]: Have you been told the patient
          is not coherent to speak with you in the
          past?

          [DETECTIVE REYES]: Yes. Matter of fact, I
          had -- I had them on the phone they told me
          to go to hell.

          [PROSECUTOR]: Okay. With regard to the
          medication that defendant may or may not
          have been on at the time you spoke with them
          in the -- for the first time in the
          hospital, did he seem -- did he seem --
          you've taken, you said, almost a hundred or
          so statements?

          [DETECTIVE REYES]: Yes.

          [PROSECUTOR]: Did this defendant, in your
          experience, seem not to understand you or
          Investigator Greer in any way?

          [DETECTIVE REYES]: He appeared to be alert.
          You know, it -- it surprised me because of
          aggravated assaults that I have done in the
          past. He was alert and talking to us like a
          normal person. He wasn’t, like, laying back
          and he actually had the remote, got
          comfortable, sat up higher, and started
          talking to us.

ECF No. 6-28 at 14-16; 30-32; 34; 44-45.

     Following the three-day suppression hearing, the trial

court found that both officers’ testimonies were credible.    See

ECF No. 6-4 at 69.   The trial court stated that “[b]oth officers

generally testified that defendant appeared to be coherent and

did not appear to be under duress.   After reviewing the

transcript of defendant’s statement [from January 9, 2008], the

                                53
court is satisfied defendant was responsive to the officers

questioning[.]”    Id. at 86.      The trial court ultimately

concluded that “based upon the totality of the circumstances,”

Petitioner knowingly, voluntarily, and intelligently waived his

privilege against self-incrimination.          See id. at 86-87.

     Petitioner argued on direct appeal that his Miranda waiver

was invalid because the medications he had taken made him

incoherent.    See Lawrence, 2013 WL 4045596, at *12.          However,

the Appellate Division found that Petitioner’s claim was without

sufficient merit to warrant discussion.          See id.

     For   a    Miranda   waiver    to    be   valid,   it   must   meet   two

requirements:

           First, the relinquishment of the right must
           have been voluntary in the sense that it was
           the product of a free and deliberate choice
           rather than intimidation, coercion, or
           deception. Second, the waiver must have been
           made with a full awareness of both the
           nature of the right being abandoned and the
           consequences of the decision to abandon it.
           Only if the ‘totality of the circumstances
           surrounding the interrogation’ reveal both
           an uncoerced choice and the requisite level
           of comprehension may a court properly
           conclude that the Miranda rights have been
           waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986) (internal quotations

and citations omitted).

     “Federal habeas courts have an ‘independent obligation’ to

determine whether a confession was voluntary.”           Sweet v. Tennis,


                                     54
386 F. App’x 342, 345 (3d Cir. 2010) (citing Miller v. Fenton,

474 U.S. 104, 110 (1985)).   While the “ultimate question

whether, under the totality of the circumstances, the challenged

confession was obtained in a manner compatible with the

requirements of the Constitution is a matter for independent

federal determination,” courts should defer to a state court’s

fact-finding on “subsidiary factual questions.”     Miller, 474

U.S. at 112.   Subsidiary factual questions, “such as whether a

drug has the properties of a truth serum, or whether in fact the

police engaged in the intimidation tactics alleged by the

defendant,” are entitled to the § 2254(d) presumption of

accuracy.   See id. (internal citations omitted).    “And the

federal habeas court, should, of course, give great weight to

the considered conclusions of a coequal state judiciary.”       Id.

     Additionally, numerous courts have held that the presence

of Morphine does not necessarily render an individual’s

statement invalid under Miranda.     See Davis v. Workman, 695 F.3d

1060, 1068-70 (10th Cir. 2012) (upholding state court’s

determination that petitioner, who was under the influence of

morphine, was still able to knowingly and intelligently waive

his Miranda rights); see also United States v. Breton-Rodriguez,

232 F. App’x 725 (9th Cir. 2007) (“[Petitioner]’s waiver of his

Miranda rights is not rendered involuntary simply because he was

receiving morphine and in considerable pain.”); see also United

                                55
States v. Adamson, Crim. No. 04-672, 2008 WL 167299, at *7 (E.D.

Pa. Jan. 16, 2008) (determining Petitioner voluntarily waived

his Miranda rights, despite the fact that he had ingested

Morphine and Percocet, because during the interrogation he was

coherent, “never appeared sleepy or confused, was able to

understand and answer questions asked of him, did not mumble or

slur his speech, and never complained that he felt unwell.”).

     Here, Petitioner has not presented sufficient evidence to

overcome the deference owed to the state court’s factual

findings.   Petitioner only baldly asserts that the Morphine

caused his statement to be made “unvoluntary, unknowingly, and

unintelligently.”   See ECF No. 1-3 at 19.   At trial, Dr. Burns

was not questioned about, and did not testify regarding, whether

the Morphine affected Petitioner’s competency to sign a valid

Miranda waiver.   Although Petitioner argues that “the nurse who

actually did the report” should have been called to testify as

to his state of mind, that nurse was not called as a witness by

either party, and Petitioner does not allege what the nurse

would have even stated.   See ECF No. 1-3 at 18.

     Comparatively, there was ample evidence presented that

Petitioner was alert and coherent during his interview with

Officers Greer and Reyes.   Each officer, both of whom the trial

court found credible, testified that they had experience dealing

with individuals who were injured or otherwise in physical or

                                56
mental distress, and that Petitioner did not appear incoherent

or disoriented in any way.    They stated that Petitioner did not

appear intoxicated, his speech was not slurred, he appeared to

understand each of Investigator Greer’s questions, and he was

cooperative.   Detective Reyes even testified that he recalled

asking Petitioner how he was feeling and Petitioner responding

that he felt okay.

     Taking into account the totality of the circumstances of

Petitioner’s confession, as well as the entire trial record,

this Court does not find that the state courts’ adjudication of

this claim was an unreasonable application of federal law.

Petitioner has not demonstrated that his January 9, 2008

statement was taken in violation of his Miranda rights.

Consequently, Petitioner is not entitled to relief on this

claim.

         G. Ineffective Assistance of Counsel Claims

     In Grounds Eight and Nine, Petitioner raises two

ineffective assistance of counsel claims.     See ECF No. 1-3 at

20-21; ECF No. 7 at 2.   In Ground Eight, Petitioner contends

that his trial counsel failed to investigate his mental health

at the time of the crime.    See ECF No. 1-3 at 20-21.   In Ground

Nine, Petitioner asserts that his trial counsel failed to review

the entire discovery in his case.     See ECF No. 7 at 2.

     The Sixth Amendment of the United States Constitution

                                 57
provides: “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his

defense.”    U.S. Const. amend. VI.   The Supreme Court has

recognized that “the right to counsel is the right to the

effective assistance of counsel.”     Strickland v. Washington, 466

U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)).    A showing of ineffective assistance of

counsel requires two components to succeed.     See id. at 687.

The two requisite proofs are as follows: (1) a defendant must

show that counsel’s performance was deficient; and (2) the

defendant must show prejudice.    See id.

       When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness.    See id. at 688.    Hence, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.”     See id. at

689.    To combat the natural tendency for a reviewing court to

speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.”     See Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015) (quoting Lockhart v. Fretwell,

506 U.S. 364, 372 (1993)).    Thus, when reviewing for ineffective

assistance of counsel, “a court must indulge a strong

presumption that counsel’s conduct falls within the wide range

                                 58
of reasonable professional assistance.”    See Woods v. Donald,

135 S. Ct. 1372, 1375 (2015) (quoting Strickland, 466 U.S. at

689); cf. United States v. Chronic, 466 U.S. 648, 659 (1984)

(holding that courts may presume deficient performance and

resulting prejudice if a defendant “is denied counsel at a

critical stage of his trial”).

       Because Petitioner's ineffective assistance of counsel

claim is raised through a § 2254 petition, federal “review must

be ‘doubly deferential’ in order to afford ‘both the state court

and the defense attorney the benefit of the doubt.’”    See Woods,

135 S. Ct. at 1376 (quoting Burt v. Titlow, 571 U.S. 12, 15

(2013)); see also Cullen, 563 U.S. at 190 (“[R]eview of the

[State] Supreme Court's decision is thus doubly deferential.”);

see also Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(“[D]oubly deferential judicial review applies to a Strickland

claim evaluated under the § 2254(d)(1) standard . . . .”); see

also Yarborough, 541 U.S. at 6 (“Judicial review of a defense

attorney ... is therefore highly deferential––and doubly

deferential when it is conducted through the lens of federal

habeas.”).    Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel's actions were reasonable.    The question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.”    See Harrington, 562 U.S. at

105.

                                 59
     As to proving prejudice under Strickland, “actual

ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the

defendant affirmatively prove prejudice.”     Strickland, 466 U.S.

at 693.   To succeed on this proof, a defendant must show “a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.”

Hinton v. Alabama, 571 U.S. 263, 272 (2014) (quoting Padilla v.

Kentucky, 559 U.S. 356, 366 (2010)).     A reasonable probability

is a probability which sufficiently undermines confidence in the

outcome of the trial.   Strickland, 466 U.S. at 694.

            i. Failure to Investigate Petitioner’s Mental Health

     In Ground Eight, Petitioner alleges that his trial counsel

was ineffective for failing to investigate his “mental health

problem at the time of the crime.”   See ECF No. 1-3 at 20.

Specifically, Petitioner contends that his trial counsel was

aware that Petitioner had a mental health issue and that, at the

time of the crime, he had been taking “daily medications

(sinequan and visteril) for anxiety and depression,” as well as

ingesting drugs and alcohol.   See id.    Petitioner appears to

imply that his counsel should have investigated his mental

health in order to explore whether an insanity or diminished

capacity defense may have been available.     See id. at 20-21; see

also ECF No. 6-19 at 25-26.

                                60
     Petitioner first raised this claim during his PCR

proceedings.   In denying Petitioner’s claim, the Appellate

Division reasoned, in pertinent part:

          In the case before us, defendant has not
          alleged specific facts sufficient to
          demonstrate counsel’s alleged substandard
          performance. Defendant’s ineffective
          assistance claim concerning his mental
          health is based on nothing more than his own
          unsupported statements, namely, “[m]y
          attorney was aware I had a mental health
          problem at the time of the crime. I was
          taking daily medications (sinequan and
          visteril) for anxiety and depression and I
          was under the influence of drugs and
          alcohol.” Defendant has offered no
          documentary evidence of prescriptions for
          his medications, nor has he offered an
          expert report or medical literature
          explaining the effects of his medication
          either in isolation or when mixed with
          alcohol and drugs. In short, defendant has
          failed to demonstrate than an evaluation
          “for mental health issues” was even remotely
          likely to support a diminished capacity or
          insanity defense, let alone a reasonable
          probability that, but for counsel’s
          unprofessional errors, the result of the
          proceeding would have been different.

          [. . .]

          [H]ere defendant points to no facts in the
          record concerning his behavior before and
          after the crime, but merely relies on his
          own unsupported assertions that he had
          mental health issues and was under the
          influence of alcohol and drugs when he
          committed the crimes. These unsupported
          assertions do not demonstrate a prima facie
          case of ineffective assistance of counsel.

Lawrence, 2016 WL 5210616, at *2.


                                61
      Here, Petitioner is unable to demonstrate the prejudice

prong of Strickland.   Petitioner has provided no more than the

conclusory allegation that his trial counsel should have had his

mental health evaluated.   Petitioner has failed to allege what a

mental health evaluation would even have shown, or that there is

a reasonable probability that having an evaluation conducted

would have changed the result of his criminal proceedings.

Accordingly, through the doubly deferential lens of federal

habeas relief, this Court does not find that the state court’s

adjudication of this claim was an unreasonable application of

federal law.   Petitioner is not entitled to relief on this

claim.

           ii. Failure to Investigate Discovery Materials

      In Ground Nine, Petitioner argues that his trial counsel

was also ineffective for failing to review the entire discovery

in his case.   See ECF No. 7 at 2.   In the instant § 2254 action,

Petitioner provides only the following:

           In support of his PCR Petition, defendant
           also attested, in pertinent part, “my
           attorney also failed to review my entire
           discovery.”

           PCR Counsel reiterated at the hearing that
           trial counsel “failed to review certain
           discovery.” However, the PCR Court, in
           denying relief, did not address this claim
           in violation of N.J.Ct.R. 3:22-11.

Id.


                                62
     On appeal from the denial of Petitioner’s PCR, the

Appellate Division addressed this claim stating, in pertinent

part:

           Equally devoid of merit is defendant’s claim
           his trial counsel was ineffective for
           failing to review the entire discovery.
           Defendant does not identify the discovery he
           claims was not reviewed, nor does he suggest
           how counsel’s review of the entire discovery
           somehow would have or should have caused
           counsel to take or refrain from taking any
           action or engage in a different trial
           strategy. The argument lacks sufficient
           merit to warrant further discussion.

Lawrence, 2016 WL 5210616, at *3.

     “Where a ‘petition contains no factual matter regarding

Strickland's prejudice prong, and [only provides] ... unadorned

legal conclusion[s] ... without supporting factual allegations,’

that petition is insufficient to warrant an evidentiary hearing,

and the petitioner has not shown his entitlement to habeas

relief.”   Judge v. United States, 119 F. Supp. 3d 270, 281

(D.N.J. 2015) (quoting Palmer v. Hendricks, 592 F.3d 386, 395

(3d Cir. 2010)).

     Here, Petitioner has again failed to provide any support

for his claim.   Petitioner presents only the conclusory

allegation that his attorney did not review the entire discovery

provided in his case.   See ECF No. 6-17 at 2; ECF No. 6-19 at

27; ECF No. 6-23; ECF No. 7 at 2.    Significantly, nowhere does

Petitioner allege how he was prejudiced by this supposed

                                63
deficiency, nor does he allege how the outcome of his criminal

proceeding would have been different if his trial counsel had

reviewed the entire discovery.   Consequently, Petitioner has

failed to demonstrate that the state court’s adjudication of

this claim was an unreasonable application of federal law.

Petitioner is not entitled to relief on this claim.

  IV.    CERTIFICATE OF APPEALABILITY

       The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding unless

a judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2).   This Court will

deny a certificate of appealability because jurists of reason would

not find it debatable that dismissal of the Petition is correct.

  V.     CONCLUSION

       For the above reasons, the § 2254 habeas petition is denied,

and a certificate of appealability shall not issue. An appropriate

Order follows.




Dated: April 30, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 64
